Exhibit 10.25














WENDY'S INTERNATIONAL, INC.
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN NO. 3


(EFFECTIVE JANUARY 1, 2010)























 
 

--------------------------------------------------------------------------------

 

WENDY'S INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN NO. 3


 
Preamble
1
 
Article I - Definitions
 
 
1
    1.1  Account
1
    1.2  Active Participant
1
    1.3  Beneficiary
1
    1.4  Board
1
    1.5  Cause
1
    1.6  Change in Control
2
    1.7  Code
4
    1.8  Committee
4
    1.9  Company
4
    1.10  Compensation
4
    1.11  Contributions
4
    1.12  Covered Employee
4
    1.13  Effective Date
4
    1.14  Employee
5
    1.15  Good Reason
5
    1.16  Inactive Participant
5
    1.17  Normal Retirement Date / Age
5
    1.18  Participant
5
    1.19  Participating Employer
5
    1.20  Plan Year
5
    1.21  SERP
5
    1.22  Total and Permanent Disability
5
    1.23  WAG 401(k) Plan
5
    1.24  Year of Service
5
 
Article II - Eligibility and Participation
 
 
6
    2.1  Eligibility
6
    2.2  Reemployment Following Qualified Military Service
6
 
Article III - Amount of Benefit
 
 
6
    3.1  Credits to Supplemental Account
6
    3.2  Termination Benefit
7
 
Article IV - Forms of Payment
 
 
7
    4.1  Distribution of Benefits
7
    4.2  Distributions on Total and Permanent Disability or Death
8
    4.3  Distributions on Change in Control
8
    4.4  Designation of Beneficiary
9

 
 
 

--------------------------------------------------------------------------------

Article V - Plan Administration
 
9
    5.1  Plan Administration
9
    5.2  Powers of the Plan Administrator
9
    5.3  Committee
10
    5.4  Indemnification
10
 
Article VI - Claims Procedure
 
 
10
    6.1  Claims Review
10
    6.2  Appeals Procedure
11
    6.3  Discretion Regarding Claims and Appeals
11
 
Article VII - Miscellaneous
 
 
12
    7.1  Amendment and Termination
12
    7.2  No Contract Of Employment
12
    7.3  Unfunded Plan
12
    7.4  Restrictions Upon Assignments and Creditors’ Claims
12
    7.5  Payment Constitutes Release
13
    7.6  Applicable Law
13


 
2

--------------------------------------------------------------------------------

 
 
WENDY'S INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN NO. 3


Prior to January 1, 2010, Wendy's International, Inc. maintained the Wendy's
International, Inc. Profit Sharing and Savings Plan for the benefit of its
non-crew employees.  Effective December 31, 2009, the Profit Sharing and Savings
Plan merged with and into the Wendy’s/Arby’s Group, Inc. 401(k) Retirement Plan
(the “WAG 401(k) Plan”).  The Company has adopted this Supplemental Executive
Retirement Plan No. 3 (the “SERP”) to provide benefits in excess of those
permitted in the WAG 401(k) Plan under the Internal Revenue Code and in
compliance with the provisions of Code section 409A.  This SERP shall be
interpreted in conformity with the requirements of Code section 409A.




ARTICLE I - DEFINITIONS


Whenever used herein with the initial letter capitalized and unless a different
meaning is plainly required by the context, words and phrases shall have (a) the
meanings stated below, or (b) if not stated below, the meanings given to them in
the WAG 401(k) Plan Plan, if defined under that plan.  All masculine terms shall
include the feminine and all singular terms shall include the plural, unless the
context clearly indicates the gender or the number.


 
1.1
ACCOUNT means a notional account established for each Participant equal to all
supplemental contributions and interest credited under Section 3.1.

 
 
1.2
ACTIVE PARTICIPANT means a Covered Employee who becomes a Participant and
continues to participate in the SERP pursuant to Article II.

 
 
1.3
BENEFICIARY means any person or persons designated by a Participant to receive
any death benefits that may become payable under Article IV after the death of
such Participant.

 
 
1.4
BOARD means the Board of Directors of the Company.

 
 
1.5
CAUSE means the termination of a Participant’s employment by reason of the
Board’s good faith determination that the Participant (a) willfully and
continually failed to substantially perform his or her duties with the Company
or Participating Employer (other than a failure resulting from the Participant’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Participant by the Board which
specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his or her duties and such failure
substantially to perform continues for at least fourteen (14) days, or (b) has
willfully engaged in conduct which is demonstrably and materially injurious to
the Company or Participating Employer, monetarily or otherwise, or (c) has
otherwise materially breached the terms of his or her employment agreement with
the Company or Participating Employer, if

 

 

--------------------------------------------------------------------------------

 

 
applicable (each, an “Employment Agreement”) (including, without limitation,
a voluntary termination of the Participant’s employment by the Participant
during the term of such Employment Agreement).  No act, nor failure to act, on
the Participant’s part, shall be considered “willful” unless he or she has
acted, or failed to act, with an absence of good faith and without a reasonable
belief that his or her action or failure to act was in the best interest of the
Company.  Notwithstanding the foregoing, the Participant’s employment shall not
be deemed to have been terminated for Cause unless and until (1) there shall
have been delivered to the Participant a copy of a written notice setting forth
that the Participant was guilty of conduct set forth above in clause (a), (b) or
(c) of the first sentence of this definition and specifying the particulars
thereof in detail, and (2) the Participant shall have been provided an
opportunity to be heard by the Board (with the assistance of Participant’s
counsel).

 
 
1.6
CHANGE IN CONTROL means the occurrence during the Plan Year of:

 
 
a)
An acquisition (other than directly from the Company) of any common stock or
other voting securities of the Company entitled to vote generally for the
election of directors (the "Voting Securities") by any "Person" (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act")), immediately after which such
Person has "Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of the then outstanding
shares of the Company's common stock or the combined voting power of the
Company's then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred, Voting Securities which are acquired
in a "Non-Control Acquisition" (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control.  A "Non-Control Acquisition"
shall mean an acquisition by (1) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (for
purposes of this definition, a "Subsidiary") (2) the Company or its
Subsidiaries, or (3) any Person in connection with a "Non-Control Transaction"
(as hereinafter defined);

 
 
b)
The individuals who, as of January 1, 2003, are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least seventy percent
(70%) of the members of the Board; provided, however, that if the election, or
nomination for election by the Company's common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this SERP, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of

 

 
2

--------------------------------------------------------------------------------

 

 
an actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (a "Proxy Contest") including by reason of any
agreement intended to avoid or settle any Proxy Contest; or

 
 
c)
The consummation of:

 
 
1)
A merger, consolidation or reorganization with or into the Company, or in which
securities of the Company are issued (a "Merger"), unless such Merger is a
"Non-Control Transaction."  A "Non-Control Transaction" shall mean a Merger if:

 
 
A)
the stockholders of the Company, immediately before such Merger own directly or
indirectly immediately following such Merger at least seventy percent (70%) of
the combined voting power of the outstanding voting securities of the
corporation resulting from such Merger (the "Surviving Company") in
substantially the same proportion as their ownership of the Voting Securities
immediately before such Merger,

 
 
B)
the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such Merger constitute at least
two-thirds of the members of the board of directors of the Surviving Company, or
a corporation beneficially directly or indirectly owning a majority of the
Voting Securities of the Surviving Company, and

 
 
C)
no Person other than (i) the Company, (ii) any Subsidiary, (iii) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
such Merger was maintained by the Company or any Subsidiary, or (iv) any Person
who, immediately prior to such Merger had Beneficial Ownership of thirty percent
(30%) or more of the then outstanding Voting Securities or common stock of the
Company, has Beneficial Ownership of thirty percent (30%) or more of the
combined voting power of the Surviving Company then outstanding voting
securities or its common stock;

 
 
2)
A complete liquidation or dissolution of the Company; or

 
 
3)
The sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).

 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
 

 
3

--------------------------------------------------------------------------------

 

of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of common stock or Voting Securities
by the Company which, by reducing the number of shares of common stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of common stock or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional common stock or Voting Securities which increase the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.
 
 
1.7
CODE means the Internal Revenue Code of 1986, as amended from time to time.

 
 
1.8
COMMITTEE means the Administrative Committee established in Article V.

 
 
1.9
COMPANY means, prior to January 1, 2010, Wendy's International, Inc.  Effective
January 1, 2010, Company means Wendy’s/Arby’s Group, Inc.

 
 
1.10
COMPENSATION means a Participant's annual Compensation, as that term is defined
in the WAG 401(k) Plan, except that there shall be no maximum amount of
Compensation considered.  Compensation paid by the Company or any of its
Subsidiaries after January 1, 2010 for services performed by a legacy Wendy’s
brand employee, shall be treated as Compensation even though it is not paid by a
Participating Employer.

 
 
1.11
CONTRIBUTIONS means the amounts credited to a Participant's Account during a
Plan Year, other than interest, pursuant to Article III.

 
 
1.12
COVERED EMPLOYEE means an Employee who, after October 26, 2006, was first
appointed to serve as an officer:

 
 
a)
For Wendy’s International, Inc., with the title of "Vice President" or above; or

 
 
b)
For any Participating Employer, with such titles as may be designated for that
Participating Employer by the Board or a committee thereof.

 
Notwithstanding the foregoing, an Employee shall not be a Covered Employee under
this SERP for any Plan Year in which such Employee actively participates in the
Wendy’s International, Inc. Supplemental Executive Retirement Plan No. 2.


 
1.13
EFFECTIVE DATE means January 1, 2010, the effective date of this SERP.

 

 
4

--------------------------------------------------------------------------------

 

 
1.14
EMPLOYEE means a person employed by the Company or a Participating Employer who
is a United States citizen or resident alien.

 
 
1.15
GOOD REASON shall mean:

 
 
a)
in the case of an employee whose employment with the Company or one of its
subsidiaries is subject to the terms of an employment agreement between such
individual and the Company or such subsidiary, which employment agreement
includes a definition of “Good Reason,” shall have the meaning set forth in such
employment agreement during the period that such employment agreement remains in
effect following a Change in Control, and

 
 
b)
in all other cases, means (1) a material diminution in position or
responsibilities, (2) a material reduction of salary or aggregate incentive
compensation opportunities or (3) a required relocation beyond fifty miles from
the present work location.

 
 
1.16
INACTIVE PARTICIPANT means a former Active Participant who is no longer a
Covered Employee but who has an Account remaining in the SERP.

 
 
1.17
NORMAL RETIREMENT DATE and NORMAL RETIREMENT AGE both mean the first of the
month coincident with or next following a Participant's sixty-fifth birthday.

 
 
1.18
PARTICIPANT means an Active Participant or an Inactive Participant.

 
 
1.19
PARTICIPATING EMPLOYER means an Affiliate, as defined in the WAG 401(k) Plan,
that has been authorized to participate in the SERP by the Board or a committee
thereof.

 
 
1.20
PLAN YEAR means the calendar year.

 
 
1.21
SERP means the Wendy's International, Inc. Supplemental Executive Retirement
Plan No. 3.

 
 
1.22
TOTAL AND PERMANENT DISABILITY means a physical or mental condition which
qualifies a Participant for Social Security disability benefits or which
qualifies such Participant to continue to receive benefits under the Company's
disability plan, after having received such benefits for twelve (12) months.

 
 
1.23
WAG 401(k) PLAN means the Wendy's/Arby’s Group, Inc. 401(k) Retirement Plan.

 
 
1.24
YEAR OF SERVICE means any Plan Year during which an Employee is credited with a
Year of Service under the WAG 401(k) Plan.

 

 
5

--------------------------------------------------------------------------------

 

ARTICLE II - ELIGIBILITY AND PARTICIPATION
 
 
2.1
ELIGIBILITY

 
A Covered Employee shall become a Participant in the SERP on the latest of the
Effective Date, the first day of the Plan Year following the date the Employee
became a Covered Employee (the Covered Employee's date of hire or promotion into
eligible employment), or the Entry Date upon which the Covered Employee becomes
a Match Eligible Participant in the WAG 401(k) Plan.
 
 
2.2
REEMPLOYMENT FOLLOWING QUALIFIED MILITARY SERVICE

 
Notwithstanding any provision of this SERP to the contrary, a Covered Employee
who returns to employment following qualified military service shall be credited
with such Contributions and Years of Service as required under Chapter 43 of
Title 38 of the United States Code.


ARTICLE III – AMOUNT OF BENEFIT
 
 
3.1
CREDITS TO SUPPLEMENTAL ACCOUNT

 
 
a)
For each Plan Year commencing after December 31, 2006, for each Active
Participant who remains employed as a Covered Employee by the Company or a
Participating Employer on the last day of the Plan Year, or who dies, becomes
disabled or attains Normal Retirement Age during the Plan Year while actively
employed, the Company shall credit to the Supplemental Account of such Active
Participant an amount equal to the sum of:

 
 
1)
Deemed Match Credit.  As of the last day of each Plan Year commencing after
December 31, 2006, an amount equal to a percentage of the Participant’s
Compensation for the Plan Year in excess of the dollar limitation under Code
section 401(a)(17), where the percentage is the maximum annual rate of match
available under the WAG 401(k) Plan.

 
 
2)
Profit Sharing Contribution Credit.  As soon as practicable after the Company
approves a profit sharing contribution to the WAG 401(k) Plan, an amount equal
to a percentage of the Participant’s Compensation for the Plan Year in excess of
the dollar limitation under Code section 401(a)(17), where the percentage is the
annual rate of the profit-sharing contribution made to the WAG 401(k) Plan on
the Participant’s behalf for such Plan Year (expressed as a percentage of his or
her “compensation,” as defined pursuant to the WAG 401(k) Plan and with the
percentage rounded to the nearest one hundredth of a percent).

 
 
b)
Interest.  On the last day of each Plan Year, interest shall be credited to the
Supplemental Account as of that date but before crediting the allocation

 

 
6

--------------------------------------------------------------------------------

 

 
for that Plan Year (if any) under this Section, for each Participant at a rate
equal to the 30 year Constant Maturity Treasury Rate (or the next longest US
government bond rate then available) as of November 30th.

 
 
3.2
TERMINATION BENEFIT

 
If a Participant's employment terminates for any reason on or after his Normal
Retirement Age, after incurring a Total and Permanent Disability, as a result of
death or after completing five (5) Years of Service, such Participant (or his
Beneficiary in the event of the Participant's death) shall be entitled to
receive a benefit, payable in accordance with Article IV, equal to the balance
of the Participant's Account.  If a Participant's employment is terminated for
any reason prior to the earliest of attaining his Normal Retirement Age,
incurring a Total and Permanent Disability, the date of his death or completing
five (5) Years of Service, then notwithstanding any contrary provision in this
SERP, neither the Participant nor his Beneficiary shall be entitled to any
benefits under this SERP.
 
Notwithstanding the foregoing, the Participant shall be entitled to receive a
benefit payable in accordance with Article IV, equal to the balance of the
Participant's Account, if the Participant’s employment is terminated by the
Company without Cause (a) within two years following a Change in Control or (b)
prior to the date of a Change in Control if the Participant reasonably
demonstrates that the termination (1) was at the request of a third party who
has indicated an intention or taken steps reasonably calculated to effect a
Change in Control or (2) otherwise arose in connection with, or in anticipation
of, a Change in Control which has been threatened or proposed, such termination
shall be deemed to have occurred after a Change in Control for purposes of this
Agreement provided a Change in Control shall actually have occurred.
 
 
ARTICLE IV - FORMS OF PAYMENT
 
 
4.1
DISTRIBUTION OF BENEFITS

 
 
a)
Normal Form.  Unless a Participant elects one of the distribution alternatives
described in Section 4.1(b) in the manner set forth in Section 4.1(c), upon the
Participant’s Termination (other than for death, Total and Permanent Disability
or a Termination described in Section 4.3), the Participant will receive the
distribution of his or her Accounts in a single lump sum payable within 60 days
after the first day of the calendar quarter following the six month anniversary
of the date of such Termination.

 
 
b)
Alternative Form.  In the alternative, a Participant may elect to receive his or
her Accounts in quarterly installments payable over no less than two years and
no more than fifteen (15) years commencing within 60 days after the first day of
the calendar quarter following the six-month anniversary of the date of such
Termination, with the amount of each installment equal to the amount of the
Account on the Valuation Date

 

 
7

--------------------------------------------------------------------------------

 

 
immediately prior to the payment of such installment divided by the number of
installments remaining to be paid.

 
 
c)
Timing and Manner of Distribution Elections.  Distribution elections shall be
made in such manner as may be designated by the Plan Administrator and
communicated to Participants.  Any election made within twelve months of the
date payment would otherwise commence (unless made no later than 30 days after
becoming a Participant) shall be disregarded and benefits shall be paid in
accordance with the preceding distribution election, if any, selected by such
Participant or, if no such distribution election has been made, in accordance
with Section 4.1(a).  Any distribution election made more than 30 days after the
Participant became a Covered Employee shall delay the commencement of
distributions to such Participant by five years from the date payments would
have commenced in accordance with the preceding distribution election, if any,
selected by such Participant or, if no such distribution election has been made,
in accordance with Section 4.1(a).

 
 
4.2
DISTRIBUTIONS ON TOTAL AND PERMANENT DISABILITY OR DEATH

 
Notwithstanding the foregoing, in the event: (a) a Participant incurs a Total
and Permanent Disability or (b) a Participant dies, whether before or after the
payment of benefits has commenced hereunder, the Participant’s total Account
Balance shall be paid in a single lump sum as soon as practicable after such
occurrence (but not later than the later of (1) the last day of the calendar
year in which the event occurs, or (2) 60 days after the date the event occurs).
 
 
4.3
DISTRIBUTIONS ON CHANGE IN CONTROL

 
Notwithstanding the foregoing, if a Participant’s employment with the Company
and its Affiliates is involuntarily terminated without Cause or is terminated by
the Participant for Good Reason:
 
 
(a)
If the termination of employment occurs within two years following a Change in
Control and the Change in Control constitutes “a change in ownership or
effective control of the Company” or a “change in the ownership of a substantial
portion of the Company’s assets,” in each case within the meaning of Code
section 409A, the Participant’s Total Account Balance shall be paid in a single
lump sum within 60 days after the first day of the calendar quarter following
the six month anniversary of the date of such termination.

 
 
(b)
If the termination of employment occurs within two years following a Change in
Control but the Change in Control does not constitute either “a change in
ownership or effective control of the Company” or a “change in the ownership of
a substantial portion of the Company’s assets,” in each case within the meaning
of Code section 409A, the Participant’s total

 

 
8

--------------------------------------------------------------------------------

 


 
Account Balance shall be paid at the time and in the manner elected by the
Participant pursuant to Section 4.1.

 
 
(c)
If the Plan Administrator determines that a Participant has demonstrated that a
termination prior to a Change in Control met the requirements for accelerated
vesting under Section 3.2(b), the Participant’s total Account Balance shall be
paid at the time and in the manner elected by the Participant pursuant to
Section 4.1, with the date of the Change in Control treated as the date of
Termination when determining the timing of the distribution.

 
 
4.4
DESIGNATION OF BENEFICIARY

 
Each Participant shall designate, by giving a designation in approved form to
the Plan Administrator, a Beneficiary to receive any benefits which may become
or continue to be payable upon or after his death under this Plan.  Successive
designations may be made and the last designation received by the Plan
Administrator prior to the death of the Participant shall be effective and shall
revoke all prior designations.


If a Participant shall fail to designate a Beneficiary, if such designation
shall for any reason be illegal or ineffective or if no Beneficiary so
designated survives the Participant, then his benefits shall be paid to:


 
a)
His surviving spouse; or

 
 
b)
If there is no surviving spouse, to the executor or other personal
representative of the Participant to be distributed in accordance with the
Participant’s will, or if he has no valid will, in accordance with applicable
state law.

 
 
ARTICLE V - PLAN ADMINISTRATION
 
 
5.1
PLAN ADMINISTRATOR

 
 
a)
The Company shall be the Plan Administrator.  The Company shall appoint a
Committee to act as its agent or delegate in carrying out its administrative
duties.

 
 
b)
The Committee shall consist of not fewer than three (3) members who shall be
appointed by the Company and may include individuals who are not Participants in
the Plan.  The Company may remove or replace any member at any time in its sole
discretion, and any member may resign by delivering a written resignation to the
Company, which resignation shall become effective at its delivery or at any
later date specified therein.

 
 
5.2
POWERS OF THE PLAN ADMINISTRATOR

 
 
9

--------------------------------------------------------------------------------

 
The Plan Administrator shall be charged with the operation and administration
of the SERP in accordance with the terms hereof and shall have all the powers
necessary to carry out the provisions of the SERP.  Any and all determinations,
actions or decisions of the Plan Administrator and Committee with respect to the
administration of the SERP, including without limitation the determination of
benefit eligibility and interpretation of SERP provisions, shall be final and
conclusive and binding upon all parties having an interest in the SERP.


 
5.3
COMMITTEE

 
 
a)
The Committee shall hold meetings upon such notice and at such times and places
as its members may from time to time deem appropriate, and may adopt from time
to time such bylaws and regulations for the conduct and transaction of its
business and affairs consistent with the terms of the Plan and the delegation of
duties and powers by the Company.  A majority of its members at the relevant
time shall constitute a quorum for the transaction of business.  All action
taken by the Committee shall be by vote of the majority of its members present
at such meeting, except that the Committee also may act without a meeting by a
written consent signed by a majority of its members.  A member shall not be
disqualified from acting because of any personal interest, benefit or advantage,
inasmuch as a member may be a director of the Company, an Employee or a
Participant, but no member shall vote or act in connection with an action of the
Committee relating exclusively to himself.

 
 
b)
The Committee may allocate among its members such specific responsibilities,
obligations, powers or duties as shall be deemed appropriate.

 
 
5.4
INDEMNIFICATION

 
The Company shall indemnify and defend each member of the Committee and all
officers or representatives of the Company and Employees assigned fiduciary
responsibility under Federal law to the greatest extent permitted by applicable
law against any and all claims, losses, damages, expenses (including reasonable
attorneys' fees) and liability arising from any action or failure to act in
connection with the SERP.


ARTICLE VI - CLAIMS PROCEDURES
 
 
6.1
CLAIMS REVIEW

 
Any Participant, former Participant or Beneficiary who wishes to request a
review of a claim for benefits or who wishes an explanation of a benefit or its
denial may direct to the Plan Administrator a written request for such review
within one hundred twenty (120) days of the denial.  The Plan Administrator
shall respond to the request by issuing a notice to the claimant as soon as
possible, but in no event later than ninety (90) days (one hundred eighty (180)
days in special cases) from the date of receipt of the request.  This notice
furnished by the Plan Administrator
 
10

--------------------------------------------------------------------------------


shall be written in a manner calculated to be understood by the claimant and
shall include the following:


 
a)
The specific reason or reasons for any denial of benefits;

 
 
b)
The specific SERP provisions on which any denial is based;

 
 
c)
A description of any further material or information which is necessary for the
claimant to perfect his claim and an explanation of why the material or
information is needed; and

 
 
d)
An explanation of the SERP's claim appeals procedure.

 
If the Plan Administrator denies the claim or fails to respond to the claimant's
written request for a review within one hundred eighty (180) days of its
receipt, the claimant shall be entitled to proceed to the claim appeals
procedure described in Section 6.2.  If the claimant does not respond to the
notice, posted by first-class mail to the address of record of the claimant,
within sixty (60) days from receipt of the notice, the claimant shall be
considered satisfied in all respects.


 
6.2
APPEALS PROCEDURE

 
In the event that the claimant wishes to appeal the claim review denial, the
claimant or his duly authorized representative may submit to the Plan
Administrator, within sixty (60) days of his receipt of the notice, a written
notification of appeal of the claim denial.  The notification of appeal of the
claim denial shall permit the claimant or his duly authorized representative to
utilize the following claim appeals procedures:


 
a)
To review pertinent documents; and

 
 
b)
To submit issues and comments in writing to which the Plan Administrator shall
respond.

 
The Plan Administrator shall furnish a final written decision on formal review
not later than sixty (60) days after receipt of the notification of appeal,
unless special circumstances require an extension of the time for processing the
appeal.  In no event, however, shall the Plan Administrator respond later than
one hundred twenty (120) days after a request for an appeal.  The decision on
the appeal shall be written in a manner calculated to be understood by the
claimant, shall include specific reasons for the decision, and shall contain
specific references to the pertinent SERP provisions on which the decision is
based.


 
6.3
DISCRETION REGARDING CLAIMS AND APPEALS

 
The Plan Administrator, or any individual or committee to whom responsibility
for claims and appeals has been delegated, shall have complete discretion in
 
11

--------------------------------------------------------------------------------


deciding such claims and appeals and any such decision shall be final,
conclusive and binding upon the claimant.
 


ARTICLE VII - MISCELLANEOUS
 
 
7.1
AMENDMENT AND TERMINATION

 
The SERP may be amended by the Company, by action of its Board or a committee
thereof, at any time in its discretion and without the consent of any
Participant.  However, in the event of the amendment or termination of the SERP,
any benefit accrued to such date shall not be reduced or forfeited without the
consent of each affected Participant.  Further, the SERP may not be amended or
terminated for two years following the end of the Plan Year in which a Change in
Control occurs or, prior to the date of a Change in Control, if an affected
Participant reasonably demonstrates that the amendment or termination had been
adopted (a) at the request of a third party who has indicated an intention or
taken steps reasonably calculated to effect a Change in Control or (b) otherwise
in connection with, or in anticipation of, a Change in Control which has been
threatened or proposed, in either case provided a Change in Control shall
actually have occurred.
 
 
7.2
NO CONTRACT OF EMPLOYMENT

 
Nothing herein contained shall be construed to constitute a contract of
employment between the Company and any Participant.


 
7.3
UNFUNDED PLAN

 
The SERP at all times shall be considered entirely unfunded both for tax
purposes and for purposes of the Employee Retirement Income Security Act of 1974
(ERISA).  Notwithstanding the foregoing, the Company may establish a benefits
protection trust for the benefit of Participants with an independent bank as
trustee.  Prior to a Change in Control, the Company shall transfer to such trust
assets equal to the Accounts of all Participants.  Any benefits protection trust
established to provide benefits under this SERP shall at all times remain
subject to the claims of the Company's general creditors in the event of
insolvency.


 
7.4
RESTRICTIONS UPON ASSIGNMENTS AND CREDITORS' CLAIMS

 
No benefit payable under this SERP shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge prior to actual receipt thereof by the Participant or Beneficiary and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void.  No benefit payable under this SERP
shall be subject to attachment, garnishment, execution, levy or other legal or
equitable proceeding or process, and any attempt to do so shall be void.  The
Company shall not be in any manner liable for or subject to the debts,
contracts, liabilities, engagements or
12

--------------------------------------------------------------------------------


torts of any Participant or Beneficiary except as may be required by the tax
withholding provisions of the Code or any state's income tax laws.
 
 
7.5
PAYMENT CONSTITUTES RELEASE

 
Payment to the Participant or Beneficiary as set forth in Article IV shall
completely discharge the Company's obligations under this SERP, whether paid by
a benefits protection trust established under Section 7.3 or directly by the
Company.


 
7.6
APPLICABLE LAW

 
To the extent not preempted by Federal law, the SERP shall be construed and
administered in accordance with the laws of the State of Ohio.




IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 30th day of December, 2009.


WENDY'S INTERNATIONAL, INC.


By:  /s/ Wendy Henderson      
Its:  SVP              

 
13

--------------------------------------------------------------------------------

 
